Title: 2d.
From: Adams, John Quincy
To: 


       After passing the day at the Office, I stroll’d with Pickman, as far as Sawyer’s tavern, where we stopp’d and took a dish of tea. When we set out to return there was a little sprinkling of rain, which we thought was not sufficient to stay our progress: but it kept continually increasing till it became quite a smart rain, and by that time we were so much soak’d that we concluded the sooner we should get home would be the better. As soon as I got home I was obliged to change from head to foot. Pickman said, it was one of the agreeable rubs of life.
      